                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

PHILLIP L. HATTON
ADC #121963                                                                PLAINTIFF

v.                      CASE NO. 5:19-CV-00350 BSM

ESTELLA BLAND, et al.                                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 24th day of March 2020



                                                 UNITED STATES DISTRICT JUDGE
